Case 3:21-cv-00211-RAH-ECM-KCN Document 28 Filed 03/29/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA
EASTERN DIVISION

THE STATE OF ALABAMA, et al.,
Plaintiffs,
v.

UNITED STATES DEPARTMENT
OF COMMERCE, et al.,

Defendants.

 

Case No. 3:21-cv-211-RAH-KFP

1, Requesting Judge

Hon. R. Austin Huffaker Jr.

2. District Judge

Hon. Emily C. Marks

3. Circuit Judge

Hon. Kevin C, Newsom

DESIGNATION OF THREE-JUDGE COURT
[13 U.S.C. § 141 note; 28 U.S.C. § 2284]

Judge R. Austin Huffaker Jr. has notified me that this action is one required

by Act of Congress to be heard by a district court of three judges. I hereby

designate District Judge Emily C. Marks and Circuit Judge Kevin C. Newsom to

serve with the requesting judge, Judge Huffaker, as members of the three-judge

court to hear and decide the action.

This designation is not a prejudgment as to whether this action should be

heard by a three-judge court. Federal law requires the chief circuit judge to

designate a three-judge panel upon the filing a request for such a panel. 28 U.S.C.

§ 2284(b)(1). “[T]he chief judge’s duty is solely ministerial... . The three-judge

court itself, of course, may subsequently determine that it should not have been
Case 3:21-cv-00211-RAH-ECM-KCN Document 28 Filed 03/29/21 Page 2 of 2

constituted.” Merced Rosa v. Herrero, 423 F.2d 591, 593 n.2 (1st Cir. 1970). The
parties will have the opportunity to brief and argue all questions before the three-

judge court as the court concludes is appropriate.

DATED this 29th day of March, 2021.

iAP _C)

William H. Pryor Jr.
Chief Judge, United States Court ot
Appeals for the Eleventh Circuit
